DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 14/741,889 (“’889 Reissue Application” or “instant application”), having a filing date of 17 June 2015.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 8,468,480 (“’480 Patent”) titled “METHOD OF DESIGNING A TEMPLATE PATTERN, METHOD OF MANUFACTURING A TEMPLATE AND METHOD OF MANUFACTURING A SEMICONDUCTOR DEVICE”, which issued on 18 June 2013 with claims 1-13 (“issued claims”).  The application resulting in the ‘480 Patent was filed on 16 March 2010 and assigned U.S. patent application number 12/725,202 (“’202 Application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘480 Patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The ‘480 Patent claims priority to Japanese patent publication JP-2009-068961, filed 19 March 2009.

The Office acknowledges receipt of a certified English language translation of the foreign priority document in the response filed 11 August 2020.  Applicants’ foreign priority claim is now perfected.

As a reissue application, the instant application is entitled to the priority date of the ’480 Patent, the patent being reissued.  
That being the case, Applicants are entitled to a priority date of 19 March 2009, the filing date of the foreign priority document.  

Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions will apply.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instances where Applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01.IV.

Additionally, upon review of the pending claims, the examiner finds no instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

V. Examiner of Record
The examiner of record for this application has changed.  Contact information for the new examiner can be found at the conclusion of this Office action.

VI. Pre-Appeal Brief
Applicants filed a pre-appeal brief request for review on 21 December 2020.  Upon consideration of the arguments contained therein, the rejections of record based on the prior art have been withdrawn.  However, new grounds of rejection are presented herein.  See Section IX below.

The basis for the withdrawal of rejections of record is Applicants’ arguments with respect to the Xu provisional application’s alleged failure to support at least one of the claims in the Xu patent.  The new grounds of rejection presented below relies instead on Xu’s corresponding pre-grant publication (U.S. Patent Application Publication 2010/0096776).  The Office asserts that at least claim 20 of the pre-grant publication is fully supported by Xu’s provisional application, and thus the Xu pre-grant publication is entitled to the filing date of the provisional application, 21 October 2008, and is therefore eligible as prior art under 35 U.S.C. § 102(e).1

VII. Reissue Oath/Declaration
The examiner noted in the non-final Office action that the Applicant’s reissue declaration filed on 4 December 2019 is defective because the declaration states that the ‘480 patent is “at least partly inoperative by reason of our claiming less than we had a right to claim in the patent” (¶ 5; emphasis added) without identifying at least one claim that the application seeks to broaden.  The declaration also does not identify the language that renders at least one of the claims unduly narrow.  See 37 CFR § 1.175(b) and MPEP § 1414(II).  The declaration goes on to state that “we claimed more than we had a right to claim in the patent, in that claim 1 fails to include the limitation ‘determining, by a computer, a first area, a second area, and a third area where a dummy template pattern to be formed, the third area being between the first area and the second area of a template’” (¶ 6; emphasis added), which is at odds with the statement in ¶ 5 but would establish a proper basis for reissue if the declaration were not otherwise defective.
The examiner further noted that the Applicant’s reissue declaration filed on 28 August 2015, which states that the claims “need not include the limitations of ‘the data of the dummy template pattern being generated so that a third surface area ratio showing a ratio of a surface area of the third area to an area of the third area is set to be smaller than a first surface area ratio showing a ratio of a surface area of the first area to an area of the first area, and larger than a second surface area ratio showing a ratio of a surface area of the second area to an area of the second area,’ as recited in independent claim 1,” does identify a claim that the application seeks to broaden and was proper at the time that declaration was filed.
However, Applicant apparently is no longer relying on the error set forth in the declaration filed on 28 August 2015 as the basis for reissue, as evidenced by the statement of the error in ¶ 6 of the declaration filed on 4 December 2019.2  But that declaration is defective.  Accordingly, the examiner suggested that the applicant submit a new declaration or identify on the record (in the applicant’s remarks) an error such as the one set forth in the declaration filed on 4 December 2019.  See 37 CFR § 1.175(d) and MPEP § 1414.03(I).
In the Applicant’s response filed on 11 August 2020, Applicant states that the present application “is a broadening reissue in accordance with the declaration filed on August 28, 2015” and “seeks to broaden at least original claim 1” of the ‘480 patent.  Applicant then restates the same error as set forth in the declaration filed on 28 August 2015, rather than identifying an error such as the one set forth in the declaration filed on 4 December 2019.  See Applicant’s remarks at page 12.  For the reasons noted above, Applicant apparently is not relying on the error set forth in the declaration filed on 28 August 2015 as the basis for reissue; the error set forth in that declaration and in Applicant’s remarks filed on 11 August 2020 is not one that is unambiguously corrected in the present reissue claims.
If Applicant does intend to rely on a broadening of the claims as the basis for reissue and not the error set forth in ¶ 6 of the declaration filed on 4 December 2019, then along with identifying a claim that the application seeks to broaden, Applicant should particularly point out (in a new declaration or on the record in Applicant’s remarks) the language in which the error is found and how that language renders the original patent wholly or partly inoperative or invalid.3  See MPEP §§ 1414(II) and 1414.03(I).

The reissue declaration filed on 4 December 2019 is defective because the declaration states that the ‘480 patent is “at least partly inoperative by reason of our claiming less than we had a right to claim in the patent” without identifying at least one claim that the application seeks to broaden or the language that renders at least one of the claims unduly narrow.  See 37 § CFR 1.175(b) and MPEP § 1414(II).  The reissue declaration filed on 28 August 2015 and Applicant’s remarks filed on 11 August 2020 identify claim 1 of the ‘480 patent as a claim that the application seeks to broaden, but as set forth above, do not properly specify at least one error corrected in the present application as the basis for reissue.

VIII. Rejections under 35 U.S.C. § 251
Claims 1-14 and 17-29 are rejected under 35 U.S.C. § 251 as based upon a defective reissue oath or declaration as set forth above.  See 37 § CFR 1.175.

IX. Rejections under 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-14 and 17-29 are rejected under pre-AIA  35 U.S.C. § 103(a) as unpatentable over U.S. Patent No. 7,613,538 to Wu et al. (“Wu”) in view of U.S. Patent Application Publication 2010/0096776 to Xu et al. (“Xu”) and U.S. Patent No. 7,013,446 to Ohba et al. (“Ohba”).

Claim 1
Regarding claim 1, Wu teaches a computer-implemented method of designing a template pattern used for imprint lithography, comprising:
a) determining, by a computer, a first area, a second area, and a third area where a dummy template pattern is to be formed, the third area being between and adjacent to the first area and the second area of a template (see, e.g., column 8, line 54 to column 9, line 6, describing an analysis subsystem 220 for analyzing a mold or template design); and
b) generating, by the computer, data of the dummy template pattern to be formed in the third area based on data of a design pattern of the template (see, e.g., column 7, lines 23-36, describing a design subsystem 210 for generating the mold or template design, and see, e.g., column 9, lines 49-60, further describing a mold modification subsystem 230 for adjusting the design based on the analysis from the analysis subsystem 220, and column 10, lines 23-29, describing adjusting an area of the template, such as adjusting “the density of features” in an area).

Wu does not expressly disclose the limitations:
the data of the dummy template pattern being generated so that a third surface area ratio showing a ratio of a surface area of the third area to an area of the third area is set to be:
smaller than a first surface area ratio showing a ratio of a surface area of the first area to an area of the first area, and
larger than a second surface area ratio showing a ratio of a surface area of the second area to an area of the second area.

However, in an analogous art, Xu discloses adding dummy features 60 to an area of a template 18 (see, e.g., FIG. 10 and ¶¶ [0040]-[0041]) (supported in the provisional application at FIG. 5 and ¶ [00028]).  The surface area ratio of the dummy area 61 with the dummy features 60 (a third area) is smaller than the surface area ratio of a dense area with features 24 and 26 (a first area), and larger than the surface area ratio of an open area (a second area) (see, e.g., FIGS. 3 and 10 and ¶ [0036]) (supported in the provisional application at FIGS. 3 and 5).  The dummy features 60 are added to minimize abrupt changes in separation energy between the dense area 51 and the open area 53 when the template 18 is separated from patterned layer 46 on the substrate 12 (see, e.g., FIG. 3 and ¶¶ [0029]–[0031]) (supported in the provisional application at FIG. 3 and ¶¶ [00023]–[00025]).  Xu shows that the separation forces in the area with the dummy features 60 (the third area) are less than the separation forces in the dense area 51 (the first area) and greater than the separation forces in the open area 53 (the second area) (see, e.g., ¶ [0042]) (supported in the provisional application at ¶¶ [00023]–[00025] and [00028]).
A person of ordinary skill in the art could have combined the teachings of the references with predictable results, and would have been prompted to generate a dummy pattern in a third area as Xu suggests to compensate for abrupt changes in separation energy between a first area and a second area.  For example, Xu discloses that abrupt changes in separation energy between a dense area and an open area could result in “torsional and/or shear stress” on features (see, e.g., ¶ [0031]).  Likewise, Wu contemplates defects due to “stress” or “strain” (see, e.g., column 8, line 54 to column 9, line 6).  To compensate for such defects, Wu discloses adjusting “the density of features” in an area (see, e.g., column 10, lines 23-29), which is what Xu suggests by adding the dummy features to form a dummy area (see, e.g., ¶ [0036]).
Thus, generating a dummy pattern “to be formed in the third area,” the third area “being between and adjacent to the first area and the second area” such as claimed, would have been obvious to those of ordinary skill in the art.  To the extent that Wu and Xu do not expressly disclose “determining” the first area, the second area and the third area, such a step also would have been obvious to those of ordinary skill in the art.

For example, in an analogous art, Ohba discloses a method for generating dummy areas such as Xu’s, including steps of dividing a layout into areas, inserting dummy patterns in areas between patterns, calculating the density of every area, and changing the dummy patterns to achieve the desired density (see, e.g., FIG. 1 and column 3, lines 8-36).  A person of ordinary skill in art could have combined the teachings of the references with predictable results, and would have been prompted to determine the first area, the second area and the third area as Ohba suggests so that the dummy features added in the third area achieve the desired density with respect to the surrounding first and second areas.  Ohba further illustrates examples where a dummy area (a third area) is inserted between and adjacent to a patterned area (a first area) and an open area (a second area) (see, e.g., FIG. 4A).  Thus, the claimed invention would have been obvious to those of ordinary skill in the art.

Claim 2
Regarding claim 2, Wu in view of Xu and Ohba further teaches or suggests the method according to claim 1, wherein generating the data of the dummy template pattern includes:
calculating the first surface area ratio based on the data of the design pattern (see, e.g., Wu, column 8, line 54 to column 9, line 6, describing an analysis subsystem 220 capable of such calculations, and see, e.g., Ohba, column 5, lines 44-49, describing a pattern density calculating section 13 for performing such calculations);
calculating the second surface area ratio based on the data of the design pattern (see, e.g., Wu, column 8, line 54 to column 9, line 6, describing an analysis subsystem 220 capable of such calculations, and see, e.g., Ohba, column 5, lines 44-49, describing a pattern density calculating section 13 for performing such calculations); and
generating the data of the dummy template pattern based on the first and second surface area ratios (see, e.g., Wu, column 9, lines 49-60 and column 10, lines 23-29, describing that the mold modification subsystem 230 generates the adjusted mold or template pattern based on the analysis from analysis subsystem 220, and see, e.g., Xu, ¶¶ [0040]-[0042], further describing that the dummy area 61 is based on the surrounding areas) (supported in the provisional application at ¶ [00028]).
The surface area ratio of the dummy area 61 (the third area) is smaller than the surface area ratio of the dense area 51 (the first area) and larger than the surface area ratio of the open area 53 (the second area) (see, e.g., Xu, FIGS. 3 and 10) (supported in the provisional application at FIGS. 3 and 5), and therefore calculating the surface area ratios of the first and second areas to generate a dummy area 61 that achieves the desired density, as Ohba suggests, would have been obvious to those of ordinary skill in the art.

Claim 3
Regarding claim 3, Wu in view of Xu and Ohba further teaches or suggests the method according to claim 1, wherein the first area is included in a chip area (see, e.g., Wu, column 5, lines 9-17, describing patterned areas like the first area in Xu included in a die or chip area on the wafer substrate 130).

Claim 4
Regarding claim 4, Wu in view of Xu and Ohba further teaches or suggests the method according to claim 1, wherein the second area is included in an interchip area (see, e.g., Wu, column 5, lines 9-17, describing spaces or “streets” like the second area in Xu included between die or chip areas on the wafer substrate 130).

Claim 5
Regarding claim 5, Wu in view of Xu and Ohba further teaches or suggests the method according to claim 1, wherein the second area has no pattern (see, e.g., Xu, FIG. 3, showing that the second area 53 is an open area without a pattern) (supported in the provisional application at FIG. 3).

Claim 6
Regarding claim 6, Wu in view of Xu and Ohba further teaches or suggests the method according to claim 1, wherein a pitch between a dummy template pattern of the third area is larger than that of a template pattern of the first area (see, e.g., Xu, FIG. 10, showing that the pitch between features of the dummy area 61 is larger than that of the dense area) (supported in the provisional application at FIG. 5).

Claim 7
Regarding claim 7, Wu in view of Xu and Ohba further teaches or suggests the method according to claim 1, wherein a width of a dummy template pattern of the third area is larger than that of a template pattern of the first area (see, e.g., Xu, FIG. 10, showing that a width of the dummy area 61 is larger than that of the dense area) (supported in the provisional application at FIG. 5).

Claim 8
Regarding claim 8, Wu in view of Xu and Ohba further teaches or suggests the method according to claim 1, wherein the surface area ratio of the third area is constant (see, e.g., Xu, ¶ [0041], describing that the dummy features are inserted at regular intervals, meaning that the surface area ratio of the dummy area 61 is constant) (supported in the provisional application at ¶ [00028]).

Claim 9
Regarding claim 9, Wu in view of Xu in Ohba further teaches or suggests the method according to claim 1, wherein the surface area ratio of the third area changes.
For example, Xu discloses that the propagation speed of the separation front 70 may substantially increase in an open area 53 and substantially decrease in a dense area 51 (see, e.g., FIG. 3 and ¶ [0031]) (supported in the provisional application at FIG. 3 and ¶ [00025]).  A person of ordinary skill in the art would appreciate that a dummy area 61 (the third area) with a surface area ratio that decreases from the dense area 51 (the first area) toward the open area 53 (the second area) would further “smooth” the propagation speed of the separation front 70 and minimize these abrupt changes, as Xu suggests (see, e.g., ¶ [0042]).  Thus, a dummy area 61 (the third area) with a surface area ratio that changes would have been obvious to those of ordinary skill in the art.

Claim 10
Regarding claim 10, Wu in view of Xu and Ohba further teaches or suggests the method according to claim 1, wherein the third area includes a first sub-area and a second sub-area between the second area and the first sub-area, and
a fourth surface area ratio showing a ratio of a surface area of the first sub-area to an area of the first sub-area is smaller than the first surface area ratio, and
a fifth surface area ratio showing a ratio of a surface area of the second sub-area to an area of the second sub-area is smaller than the fourth surface area ratio, and larger than the second surface area ratio.
For example, Xu discloses that the propagation speed of the separation front 70 may substantially increase in an open area 53 and substantially decrease in a dense area 51 (see, e.g., FIG. 3 and ¶ [0031]) (supported in the provisional application at FIG. 3 and ¶ [00025]).  A person of ordinary skill in the art would appreciate that a dummy area 61 (the third area) with a surface area ratio that decreases from the dense area 51 (the first area) toward the open area 53 (the second area) would further “smooth” the propagation speed of the separation front 70 and minimize these abrupt changes, as Xu suggests (see, e.g., ¶ [0042]).  Thus, a dummy area 61 (the third area) that includes first and second sub-areas with the claimed fourth and fifth surface area ratios would have been obvious to those of ordinary skill in the art.

Claim 11
Regarding claim 11, Wu in view of Xu and Ohba further teaches or suggests the method according to claim 1, wherein the surface area ratio of the third area decreases from the first area toward the second area.
For example, Xu discloses that the propagation speed of the separation front 70 may substantially increase in an open area 53 and substantially decrease in a dense area 51 (see, e.g., FIG. 3 and ¶ [0031]) (supported in the provisional application at FIG. 3 and ¶ [00025]).  A person of ordinary skill in the art would appreciate that a dummy area 61 (the third area) with a surface area ratio that decreases from the dense area 51 (the first area) toward the open area 53 (the second area) would further “smooth” the propagation speed of the separation front 70 and minimize these abrupt changes, as Xu suggests (see, e.g., ¶ [0042]).  Thus, a dummy area 61 (the third area) with a surface area ratio that decreases from the dense area 51 (the first area) toward the open area 53 (the second area) would have been obvious to those of ordinary skill in the art.

Claim 12
Regarding claim 12, Wu in view of Xu and Ohba further teaches or suggests a method of manufacturing a template, comprising:
forming a template pattern designed using the method according to claim 1 in a template substrate (see, e.g., Wu, column 10, line 64 to column 11, line 12, describing a mold creation subsystem 240 for forming a mold or template from the mold or template pattern).

Claim 13
Regarding claim 13, Wu in view of Xu and Ohba further teaches or suggests a method of manufacturing a semiconductor device, comprising:
transferring a pattern formed in the template manufactured using the method according to claim 12 to an imprint material layer on a substrate (see, e.g., Wu, FIG. 1 and column 11, lines 13-23, describing transferring a pattern from the mold or template to an imprint area 132 on a substrate 130, and column 4, lines 7-27, further describing transferring the pattern).


Claim 14
Regarding claim 14, Wu teaches or suggests a computer-implemented method of designing one or more template patterns used for imprint lithography, comprising:
determining, by a computer, an area of a first region, an area of a second region, and an area of a third region where a template pattern is to be formed, the third region being between and adjacent to the first region and the second region of a template (see, e.g., column 8, line 54 to column 9, line 6, describing an analysis subsystem 220 for analyzing a mold or template design);
generating, by the computer, data of the template pattern to be formed in the third region based on data of a design pattern of the template (see, e.g., column 7, lines 23-36, describing a design subsystem 210 for generating the mold or template design, and see, e.g., column 9, lines 49-60, further describing a mold modification subsystem 230 for adjusting the design based on the analysis from the analysis subsystem 220, and column 10, lines 23-29, describing adjusting an area of the template, such as adjusting “the density of features” in an area).

While every region of the template is associated with a surface area ratio, Wu does not expressly disclose the limitations:
wherein the first region, the second region, and the third region are associated respectively with a first surface area ratio, a second surface area ratio, and a third surface area ratio; and
wherein the third surface area ratio is smaller than the first surface area ratio and larger than the second surface area ratio.

However, in an analogous art, Xu discloses adding dummy features 60 to an area of a template 18 (see, e.g., FIG. 10 and ¶¶ [0040]-[0041]) (supported in the provisional application at FIG. 5 and ¶ [00028]).  The surface area ratio of the dummy area 61 with the dummy features 60 (a third region) is smaller than the surface area ratio of a dense area with features 24 and 26 (a first region), and larger than the surface area ratio of an open area (a second region) (see, e.g., FIGS. 3 and 10 and ¶ [0036]) (supported in the provisional application at FIGS. 3 and 5).  The dummy features 60 are added to minimize abrupt changes in separation energy between the dense area 51 and the open area 53 when the template 18 is separated from patterned layer 46 on the substrate 12 (see, e.g., FIG. 3 and ¶¶ [0029]-[0031]) (supported in the provisional application at FIG. 3 and ¶¶ [00023]–[00025]).  Xu shows that the separation forces in the area with the dummy features 60 (the third region) are less than the separation forces in the dense area 51 (the first region) and greater than the separation forces in the open area 53 (the second region) (see, e.g., ¶ [0042]) (supported in the provisional application at ¶¶ [00023]–[00025] and [00028]).
A person of ordinary skill in the art could have combined the teachings of the references with predictable results, and would have been prompted to generate a dummy pattern in a third area as Xu suggests to compensate for abrupt changes in separation energy between a first area and a second area.  For example, Xu discloses that abrupt changes in separation energy between a dense area and an open area could result in “torsional and/or shear stress” on features (see, e.g., ¶ [0031]).  Likewise, Wu contemplates defects due to “stress” or “strain” (see, e.g., column 8, line 54 to column 9, line 6).  To compensate for such defects, Wu discloses adjusting “the density of features” in an area (see, e.g., column 10, lines 23-29), which is what Xu suggests by adding the dummy features to form a dummy area (see, e.g., ¶ [0036]).
Thus, generating a dummy pattern “to be formed in the third region,” the third region “being between and adjacent to the first region and the second region” such as claimed, would have been obvious to those of ordinary skill in the art.  To the extent that Wu and Xu do not expressly disclose “determining” the areas of the first region, the second region and the third region, such a step also would have been obvious to those of ordinary skill in the art.
For example, in an analogous art, Ohba discloses a method for generating dummy areas such as Xu’s, including steps of dividing a layout into areas, inserting dummy patterns in areas between patterns, calculating the density of every area, and changing the dummy patterns to achieve the desired density (see, e.g., FIG. 1 and column 3, lines 8-36).  A person of ordinary skill in art could have combined the teachings of the references with predictable results, and would have been prompted to determine the areas of the first region, the second region and the third region as Ohba suggests so that the dummy features added in the third region achieve the desired density with respect to the surrounding first and second regions.  Ohba further illustrates examples where a dummy area (a third region) is inserted between and adjacent to a patterned area (a first region) and an open area (a second region) (see, e.g., FIG. 4A).  Thus, the claimed invention would have been obvious to those of ordinary skill in the art.




Claim 17
Regarding claim 17, Wu in view of Xu and Ohba further teaches or suggests the method of claim 14, wherein generating the data of the template pattern includes:
calculating the first surface area ratio and the second surface area ratio after determining the area of the first region, the area of the second region, and the area of the third region (see, e.g., Wu, column 8, line 54 to column 9, line 6, describing an analysis subsystem 220 capable of such calculations, and see, e.g., Ohba, column 5, lines 44-49, describing a pattern density calculating section 13 for performing such calculations); and
determining the template pattern of the third region based on the calculated first surface area ratio and the calculated second surface area ratio (see, e.g., Wu, column 9, lines 49-60 and column 10, lines 23-29, describing that the mold modification subsystem 230 generates the adjusted mold or template pattern based on the analysis from analysis subsystem 220, and see, e.g., Xu, ¶¶ [0040]-[0042], further describing that the dummy area 61 is based on the surrounding areas) (supported in the provisional application at ¶ [00028]).
The surface area ratio of the dummy area 61 (the third region) is smaller than the surface area ratio of the dense area 51 (the first region) and larger than the surface area ratio of the open area 53 (the second region) (see, e.g., Xu, FIGS. 3 and 10) (supported in the provisional application at FIGS. 3 and 5), and therefore calculating the surface area ratios of the first and second regions to determine a dummy area 61 that achieves the desired density, as Ohba suggests, would have been obvious to those of ordinary skill in the art.

Claim 18
Regarding claim 18, Wu in view of Xu and Ohba further teaches or suggests the method of claim 14, wherein the first region is included in a chip area (see, e.g., Wu, column 5, lines 9-17, describing patterned areas like the first region in Xu included in a die or chip area on the wafer substrate 130).

Claim 19
Regarding claim 19, Wu in view of Xu and Ohba further teaches or suggests the method of claim 14, wherein the second region and the third region are included in an interchip area (see, e.g., Wu, column 5, lines 9-17, describing spaces or “streets” like the second region in Xu included between die or chip areas on the wafer substrate 130, and see, e.g., Xu, ¶¶ [0040]-[0041], describing that the third region is formed within such areas) (supported in the provisional application at ¶ [00028]).

Claim 20
Regarding claim 20, Wu in view of Xu and Ohba further teaches or suggests the method of claim 14, wherein the second region has no pattern (see, e.g., Xu, FIG. 3, showing that the second region 53 is an open area without a pattern) (supported in the provisional application at FIG. 3).

Claim 21
Regarding claim 21, Wu in view of Xu and Ohba further teaches or suggests the method according to claim 14, wherein a third pitch between the template pattern to be formed in the third region is larger than a first pitch between a template pattern of the first region (see, e.g., Xu, FIG. 10, showing that the pitch between features of the dummy area 61 is larger than that of the dense area) (supported in the provisional application at FIG. 5).

Claim 22
Regarding claim 22, Wu in view of Xu and Ohba further teaches or suggests the method according to claim 14, wherein a third width of the template pattern to be formed in the third region is larger than a first width of a template pattern of the first region (see, e.g., Xu, FIG. 10, showing that a width of the dummy area 61 is larger than that of the dense area) (supported in the provisional application at FIG. 5).

Claim 23
Regarding claim 23, Wu in view of Xu and Ohba further teaches or suggests the method according to claim 14, wherein the template pattern to be formed in the third region includes a first sub-region and a second sub-region; wherein the first sub-region is associated with a first sub-region surface area ratio; wherein the second sub-region is associated with a second sub-region surface area ratio; wherein the first sub-region surface area ratio is different from the second sub-region surface area ratio.
For example, Xu discloses that the propagation speed of the separation front 70 may substantially increase in an open area 53 and substantially decrease in a dense area 51 (see, e.g., FIG. 3 and ¶ [0031]) (supported in the provisional application at FIG. 3 and ¶ [00025]).  A person of ordinary skill in the art would appreciate that a dummy area 61 (the third region) with a surface area ratio that decreases from the dense area 51 (the first region) toward the open area 53 (the second region) would further “smooth” the propagation speed of the separation front 70 and minimize these abrupt changes, as Xu suggests (see, e.g., ¶ [0042]).  Thus, a dummy area 61 (the third region) that includes first and second sub-regions with different surface area ratios would have been obvious to those of ordinary skill in the art.

Claim 24
Regarding claim 24, Wu in view of Xu and Ohba further teaches or suggests the method according to claim 23, wherein the second sub-region is to be formed between the second region and the first sub-region; wherein the first sub-region surface area ratio is smaller than the first surface area ratio; and wherein the second sub-region surface area ratio is smaller than the first sub-region surface area ratio.
For example, Xu discloses that the propagation speed of the separation front 70 may substantially increase in an open area 53 and substantially decrease in a dense area 51 (see, e.g., FIG. 3 and ¶ [0031]) (supported in the provisional application at FIG. 3 and ¶ [00025]).  A person of ordinary skill in the art would appreciate that a dummy area 61 (the third region) with a surface area ratio that decreases from the dense area 51 (the first region) toward the open area 53 (the second region) would further “smooth” the propagation speed of the separation front 70 and minimize these abrupt changes, as Xu suggests (see, e.g., ¶ [0042]).  Thus, a dummy area 61 (the third region) that includes first and second sub-regions with the claimed sub-region surface area ratios would have been obvious to those of ordinary skill in the art.

Claim 25
Regarding claim 25, Wu in view of Xu and Ohba further teaches or suggests the method according to claim 24, wherein the second sub-region surface area ratio is larger than the second surface area ratio.
For example, Xu discloses that the propagation speed of the separation front 70 may substantially increase in an open area 53 and substantially decrease in a dense area 51 (see, e.g., FIG. 3 and ¶ [0031]) (supported in the provisional application at FIG. 3 and ¶ [00025]).  A person of ordinary skill in the art would appreciate that a dummy area 61 (the third region) with a surface area ratio that decreases from the dense area 51 (the first region) toward the open area 53 (the second region) would further “smooth” the propagation speed of the separation front 70 and minimize these abrupt changes, as Xu suggests (see, e.g., ¶ [0042]).  Thus, a dummy area 61 (the third region) that includes first and second sub-regions with the claimed sub-region surface area ratios would have been obvious to those of ordinary skill in the art.

Claim 26
Regarding claim 26, Wu in view of Xu and Ohba further teaches or suggests the method according to claim 14, wherein the template pattern to be formed in the third region includes a dummy template pattern (see, e.g., Xu, FIG. 10 and ¶¶ [0040]-[0041], describing the dummy features 60 of the dummy area 61) (supported in the provisional application at FIG. 5 and ¶ [00028]).

Claim 27
Regarding claim 27, Wu in view of Xu and Ohba further teaches or suggests a method of manufacturing a template, comprising:
forming at least one of the one or more template patterns designed using the method of claim 14 in a template substrate (see, e.g., Wu, column 10, line 64 to column 11, line 12, describing a mold creation subsystem 240 for forming a mold or template from the mold or template pattern).

Claim 28
Regarding claim 28, Wu in view of Xu and Ohba further teaches or suggests a method of manufacturing a semiconductor device, comprising:
transferring one or more patterns formed in the template manufactured using the method according to claim 27 to an imprint material layer on a substrate (see, e.g., Wu, FIG. 1 and column 11, lines 13-23, describing transferring a pattern from the mold or template to an imprint area 132 on a substrate 130, and column 4, lines 7-27, further describing transferring the pattern).

Claim 29
Regarding claim 29, Wu teaches or suggests a computer-implemented method of designing one or more template patterns used for imprint lithography, comprising:
determining, by a computer, an area of a first region, an area of a second region, and an area of a third region where a template pattern is to be formed, the third region being between and adjacent to the first region and the second region of a template (see, e.g., column 8, line 54 to column 9, line 6, describing an analysis subsystem 220 for analyzing a mold or template design);
generating, by the computer, data of the template pattern to be formed in the third region based on data of a design pattern of the template (see, e.g., column 7, lines 23-36, describing a design subsystem 210 for generating the mold or template design, and see, e.g., column 9, lines 49-60, further describing a mold modification subsystem 230 for adjusting the design based on the analysis from the analysis subsystem 220, and column 10, lines 23-29, describing adjusting an area of the template, such as adjusting “the density of features” in an area).

While every region of the template is associated with a density, Wu does not expressly disclose the limitations:
wherein the first region, the second region, and the template pattern to be formed in the third region are associated respectively with a first density, a second density, and a third density; and
wherein the third density is smaller than the first density and larger than the second density.

However, in an analogous art, Xu discloses adding dummy features 60 to an area of a template 18 (see, e.g., FIG. 10 and ¶¶ [0040]-[0041]) (supported in the provisional application at FIG. 5 and ¶ [00028]).  The density of the dummy area 61 with the dummy features 60 (a third region) is smaller than the density of a dense area with features 24 and 26 (a first region), and larger than the density of an open area (a second region) (see, e.g., FIGS. 3 and 10 and ¶ [0036]) (supported in the provisional application at FIGS. 3 and 5).  The dummy features 60 are added to minimize abrupt changes in separation energy between the dense area 51 and the open area 53 when the template 18 is separated from patterned layer 46 on the substrate 12 (see, e.g., FIG. 3 and ¶¶ [0029]-[0031]) (supported in the provisional application at FIG. 3 and ¶¶ [00023]–[00025]).  Xu shows that the separation forces in the area with the dummy features 60 (the third region) are less than the separation forces in the dense area 51 (the first region) and greater than the separation forces in the open area 53 (the second region) (see, e.g., ¶ [0042]) (supported in the provisional application at ¶¶ [00023]–[00025] and [00028]).
A person of ordinary skill in the art could have combined the teachings of the references with predictable results, and would have been prompted to generate a dummy pattern in a third area as Xu suggests to compensate for abrupt changes in separation energy between a first area and a second area.  For example, Xu discloses that abrupt changes in separation energy between a dense area and an open area could result in “torsional and/or shear stress” on features (see, e.g., ¶ [0031]).  Likewise, Wu contemplates defects due to “stress” or “strain” (see, e.g., column 8, line 54 to column 9, line 6).  To compensate for such defects, Wu discloses adjusting “the density of features” in an area (see, e.g., column 10, lines 23-29), which is what Xu suggests by adding the dummy features to form a dummy area (see, e.g., ¶ [0036]).
Thus, generating a dummy pattern “to be formed in the third region,” the third region “being between and adjacent to the first region and the second region” such as claimed, would have been obvious to those of ordinary skill in the art.  To the extent that Wu and Xu do not expressly disclose “determining” the areas of the first region, the second region and the third region, such a step also would have been obvious to those of ordinary skill in the art.
For example, in an analogous art, Ohba discloses a method for generating dummy areas such as Xu’s, including steps of dividing a layout into areas, inserting dummy patterns in areas between patterns, calculating the density of every area, and changing the dummy patterns to achieve the desired density (see, e.g., FIG. 1 and column 3, lines 8-36).  A person of ordinary skill in art could have combined the teachings of the references with predictable results, and would have been prompted to determine the areas of the first region, the second region and the third region as Ohba suggests so that the dummy features added in the third region achieve the desired density with respect to the surrounding first and second regions.  Ohba further illustrates examples where a dummy area (a third region) is inserted between and adjacent to a patterned area (a first region) and an open area (a second region) (see, e.g., FIG. 4A).  Thus, the claimed invention would have been obvious to those of ordinary skill in the art.

X. Conclusion
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '480 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '480 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '480 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571) 272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                          


Conferees:

/MICHAEL J. YIGDALL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992


lsw
10 February 2021


    
        
            
    

    
        1 Applicant’s foreign priority application, Japanese Publication 2009-068961, was filed on 19 March 2009.  Xu’s provisional application, U.S. Provisional App. No. 61/107,238, was filed on 21 October 2008.
        2 As further evidence, the examiner notes that reissue claim 14 recites “generating … data of the template pattern … wherein the third surface area ratio is smaller than the first surface area ratio and larger than the second surface area ratio” and reissue claim 29 recites “generating … data of the template pattern … wherein the third density is smaller than the first density and larger than the second density.”  The examiner acknowledges that claims 14 and 29 do not recite that the data generated by the computer is of a “dummy” template pattern, but it is not apparent that the specification discloses an embodiment where the data is not of a dummy template pattern.  Likewise, see the applicant’s remarks at page 18 (stating that “independent claims 14 and 29, although different in scope from claim 1, recite features similar to those discussed above with respect to claim 1”).
        3 Applicant “may specify more than one error” supporting reissue so long as Applicant properly specify at least one of the errors corrected in the present application.  If the application seeks to enlarge the scope of the claims, then Applicant “must also identify a claim that the application seeks to broaden.”  MPEP § 1414(II).